IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-41153
                         Conference Calendar



GEORGE WILLIAM RIECK, JR., TCCC No. 99-4696,

                                          Plaintiff-Appellant,

versus

TEXAS BOARD OF PARDONS AND PAROLES; WAYNE SCOTT,

                                          Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. V-99-CV-38
                       - - - - - - - - - -
                          June 13, 2000

Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

     George William Rieck, Jr., Texas prisoner # 654389, is

BARRED from proceeding in forma pauperis (IFP) under the Prison

Litigation Reform Act, 28 U.S.C. § 1915(g), because, on at least

three prior occasions while incarcerated, Rieck has brought an

action in a court of the United States that was dismissed as

frivolous or for failure to state a claim upon which relief could

be granted.    See Rieck v. Schnorrenburg, No. 1-97-CV-464 (W.D.

Tex. Sep. 30, 1997); Rieck v. Evans, No. 1-97-CV-477 (W.D. Tex.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-41153
                                 -2-

July 8, 1997); Rieck v. Cheshire, No. 6-95-CV-45 (S.D. Tex. June

29, 1995).

     Accordingly, Rieck’s IFP status is DECERTIFIED, and he may

not proceed IFP in any civil action or appeal filed while he is

in prison unless he is under imminent danger of serious physical

injury.   See § 1915(g).   His motion for a protective order is

DENIED, and the appeal is DISMISSED.

     IFP DECERTIFIED; MOTION DENIED; APPEAL DISMISSED.